DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-17 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest the limitation during the irradiation, a stationary wave of ultrasound is generated in the suspension and the turbid matter contained in the suspension is aggregated: and discharging sediment by controlling the sediment valve and discharging a supernatant liquid by controlling the supernatant liquid valve after a predetermined time elapses since the irradiation with ultrasound by the ultrasonic irradiator is stopped.
The prior art does not disclose nor fairly suggest the limitation during the irradiation, a stationary wave of ultrasound is generated in the suspension and the turbid matter contained in the suspension is aggregated: and a control unit which controls the sediment valve, the supernatant liquid valve, and the ultrasonic irradiator, the control unit being configured to control the sediment valve to discharge sediment and controls the supernatant liquid valve to discharge a supernatant liquid after a predetermined time elapses since the irradiation with ultrasound by the ultrasonic irradiator is stopped, and the conveying device being configured to accommodate the sediment discharged from the sediment discharge port in a sediment container and to sequentially transport one or more sediment containers.
The prior art does not disclose nor fairly suggest the limitation during the irradiation, a stationary wave of ultrasound is generated in the suspension and the turbid matter contained in the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774